United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-3393
                                 ___________

James Widtfeldt, doing business as       *
James Widtfeldt Revocable Trust,         *
                                         *
                    Appellant,           *
                                         *
       v.                                *
                                         *
United States of America, acting by      * Appeal from the United States
and through: United States Department * District Court for the District
of Agriculture; The Farm Service         * of Nebraska.
Agency; Ann M. Veneman, or her           *
successor, acting in her official        *      [UNPUBLISHED]
capacity as Secretary of the United      *
States Department of Agriculture;        *
Monte Fletcher, acting in his official   *
capacity as Farm Service Agency          *
Executive Director, Holt County,         *
the State of Nebraska,                   *
                                         *
                    Appellees.           *
                                    ___________

                           Submitted: May 9, 2005
                              Filed: May 19, 2005
                               ___________

Before BENTON, LAY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.
       Attorney James Widtfeldt brought this action seeking review of a decision of
the United States Department of Agriculture. After Widtfeldt failed to timely file his
brief as the district court* had ordered, the court dismissed the case with prejudice for
failure to comply. Widtfeldt moved to reopen arguing he had asked for hard copies
of the court’s orders, his computer was infected with a virus, and he was unable to
obtain the court’s electronic notices due to computer difficulties. The district court
denied the motion to reopen. Judge Kopf specifically stated:

      In his motion, Widtfeldt asserts that “[i]n the original filing, [he]
      believed he had requested service by hard copy, or by mail, of all
      paperwork, in preference to electronic mail service, and no service of the
      court orders giving dates were [sic] received by hard copy.” (Filing 21).
      The motion further represents that Widtfeldt has experienced problems
      with his internet service provider and did not receive electronic notice
      of the court’s order.

(APP 68). Judge Kopf found:

              Although Widtfeldt appeared pro se in this matter, he is an
      attorney licensed to practice law in Nebraska. Records maintained by
      the Clerk of the court show that Widtfeldt registered for the court’s
      electronic case filing system on March 25, 2004, shortly before the
      complaint in this action was filed. Registration by an attorney
      constitutes “consent to receive notice electronically and waiver of the
      right to receive notice by first class mail,” and an agreement by the
      attorney to abide by the court’s rules and regulations for electronic
      filing. (Electronic Case Filing System Attorney Registration Form at ¶¶
      5, 7 (available on the court’s website, www.ned.uscourts.gov)). Thus,
      even if the complaint had requested that Widtfeldt receive paper copies
      of filings (and it did not), by registering for electronic filing Widtfeldt
      waived the right to receive notice by paper copies.


      *
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-
             The electronic records of the court show that only one electronic
      notice sent to Widtfeldt was returned as undeliverable, and that this
      notice was successfully resent electronically to the address Widtfeldt
      specified when registering for electronic filing. (Filing 13.) That email
      address is the same address listed for Widtfeldt in the current directory
      of the Nebraska State Bar Association. Despite Widtfeldt’s awareness
      that he had problems with the email account he specified for receipt of
      electronic notice, records maintained by the Clerk of the court show that
      Widtfeldt has never logged on to the court’s electronic filing system-
      which would have permitted him to monitor the status of his case.

(APP 68-69).

        Widtfeldt appeals asserting the district court abused its discretion in denying
his motion to reopen and in dismissing his appeal. Having carefully reviewed the
record, the briefs, and the applicable law, we disagree. The record shows Widtfeldt
requested electronic notices and the clerk’s records show the notices were
successfully transmitted to Widtfeldt. Further, despite Widtfeldt’s alleged problems
with his electronic mail account, Widtfeldt never logged on to the court’s electronic
filing system, which would have permitted him to monitor the status of his case. Last,
Widtfeldt’s claims of computer difficulties are refuted by the fact that on the day the
district court electronically transmitted the order dismissing the action, Widtfeldt was
online communicating with the clerk’s office. Accordingly, we affirm the district
court. See 8th Cir. R. 47B.
                         ______________________________




                                          -3-